Case 19-15092-JDW           Doc 72    Filed 07/23/20 Entered 07/23/20 14:29:57             Desc Main
                                     Document      Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF MISSISSIPPI



IN RE: JIM D. BOST, JR.                                  CHAPTER 7 CASE NO: 19-15092-JDW
DEBTOR

______________________________________________________________________________

        LIMITED RESPONSE OF GUARANTY BANK & TRUST COMPANY
        TO TRUSTEE’S MOTION TO SELL PROPERTY FREE AND CLEAR
             OF LIENS, INTEREST, ENCUMBRANCES AND CLAIMS
                 PURSUANT TO 11 U.S.C. §363(b) & (f) (DKT. #65)
______________________________________________________________________________

        Guaranty Bank & Trust Company (“GB&T”) a secured creditor in this case, for its Limited

Response to the Trustee’s Motion to Sell Property Free and Clear of Liens, Interest, Encumbrances

and Claims Pursuant to 11 U.S.C. §363(b) & (f) (Dkt. #65) states as follows:

        1.        GB&T is a secured creditor and party-in-interest in this proceeding. GB&T has a

first lien on the real property at issue in this motion. A true and correct copy of GB&T’s deed of

trust is attached hereto as Exhibit A and incorporated herein by reference.

        2.        GB&T does not objection to the sale, free and clear of liens, provided that any sale

provide adequate protection to GB&T in the form of immediate payment of its lien in full at

closing. As of July 23, 2020, the total payoff on the note secured by the deed of trust is $78,055.58,

with a per diem of $14.1353.

        WHEREFORE PREMISES CONSIDERED, GB&T respectfully requests that this Court

condition the approval of this motion upon providing adequate protection to GB&T in the form of

immediate payment in full of its lien at the closing of any sale of the property. GB&T also requests

general relief.
Case 19-15092-JDW       Doc 72      Filed 07/23/20 Entered 07/23/20 14:29:57           Desc Main
                                   Document      Page 2 of 2



       Respectfully submitted this 23rd day of July, 2020

                                                   GUARANTY BANK & TRUST COMPANY

                                                    By:/s/ Jim F. Spencer, Jr.
                                                          Jim F. Spencer, Jr., One of its attorneys

OF COUNSEL:

Jim F. Spencer, Jr. (MSB # 7736)
Watkins & Eager PLLC
Post Office Box 650
Jackson, MS 39205-0650
(601) 965-1900 (p)
(601) 965-1901 (f)
jspencer@watkinseager.com




                               CERTIFICATE OF SERVICE

     I, Jim F. Spencer, Jr., hereby certify that I have filed the foregoing document using the
CM/ECF System which sent notice of the filing to all persons requesting notice and specifically
to:
                        James W. Amos – jwamosattorney@aol.com
                           William L. Fava – wfava@favafirm.com
                         U.S. Trustee - USTPRegion05.AB.ECF@usdoj.gov

       This 23rd day of July, 2020.
                                                    /s/ Jim F. Spencer, Jr.
                                                        Jim F. Spencer, Jr.




                                               2
